Case: 12-12261   Date Filed: 07/01/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-12261
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:09-cr-00184-JEC-JFK-15


UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                  versus

JORGE ALEJANDRO ANAYA-MEDINA,
a.k.a. Cokis,
a.k.a. Alberto Zuniga-Ortiz,
MARTIN ARREOLA-ROMERO
a.k.a. Sergio Placensia,

                                                       Defendants-Appellants.

                      ________________________

               Appeals from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                              (July 1, 2013)

Before WILSON, JORDAN and ANDERSON, Circuit Judges

PER CURIAM:
              Case: 12-12261    Date Filed: 07/01/2013   Page: 2 of 2




       E. Vaughn Dunnigan, appointed counsel for Jorge Alejandro Anaya-

Medina, has filed a motion to withdraw on appeal, supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Anaya-Medina’s convictions and

sentences are AFFIRMED.




                                         2